Citation Nr: 0030338	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right 
metatarsophalangeal joint implant failure, with fusion, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left 
metatarsophalangeal joint implant failure, with fusion, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty for training from February 
1976 to May 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in September 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In a decision of September 18, 1998, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's September 18, 1998, decision and remanded the matter 
to the Board for further proceedings.  


REMAND

In October 2000, the appellant's representative submitted 
records of medical treatment of the veteran at a private 
hospital.  The appellant has not waived initial consideration 
of the private medical records by the RO.  Under such 
circumstances, applicable regulations provide that the case 
must be remanded to the RO for consideration of the 
additional evidence, unless the Board, upon review of the 
evidence, determines that the benefit sought should be 
immediately granted.  38 C.F.R. § 20.1304 (c) (2000).  As the 
Board has not made such a determination, this case is hereby 
REMANDED to the RO for the following:

The RO should review the additional 
evidence and determine whether the 
appellant's claim may now be granted.  If 
the decision remains adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to afford the appellant due 
process of law. No action is required of the appellant unless 
he receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


